                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


RANDALL CALLAHAN, et al.,               :
                                        :
                                        :
                                        :
      Plaintiffs,                       :
                                        :
v.                                      :
                                        :
UNITED STATES DEPARTMENT OF             :         CIVIL ACTION NO.
HEALTH AND HUMAN SERVICES               :         1:19-CV-1783-AT
through ALEX M. AZAR II in his          :
official capacity as Secretary of the   :
United States Department of Health      :
and Human Services,                     :
                                        :
      Defendants.                       :

                                    ORDER

      This matter is before the Court on Defendant UNOS’s Motion to Dismiss

[Doc. 83] and Defendant HHS’s Motion to Stay Proceedings Pending Appeal

[Doc. 114]. The Court has recently substantively ruled on Plaintiffs’ likelihood of

success on the remainder of their claims based on a voluminous record. Having

reviewed Defendants UNOS’s Motion to Dismiss, which is based solely upon the

pleadings, the Court GRANTS IN PART and DENIES IN PART the Motion to

Dismiss [Doc. 83]. The Court GRANTS the motion as to to Count I (failure to

comply with 42 C.F.R. 121.4(b)(2)), for the reasons set forth in Callahan v.

United States Dep’t of Health & Human Servs. through Alex Azar II, 939 F.3d

1251 (11th Cir. 2019). The Court DENIES the motion as to the remaining Counts,
as the Court has reached the likelihood of success on the merits of these counts

based upon a partial record and finds that the remaining counts at the very least

each have a properly pled basis for the claims.

      The Court previously ordered that Defendant HHS’s Answer would be due

two weeks following the Court’s denial of Defendant HHS’s Motion to Stay (Doc.

83), or from the expiration of any such stay (See Doc. 119). On December 23,

2019, the Court entered an Order making the Mandate of the Court of Appeals

the judgment of this Court (Doc. 246). Accordingly, Defendant’s Motion to Stay

[Doc. 114] is DENIED AS MOOT.

      The Parties are DIRECTED to confer and discuss whether a stipulation

making the Court’s Order and Opinion (Docs. 260, 261) the judgment of the

Court under Rule 65(a)(2) would facilitate appellate review of the case and avoid

the necessity of keeping this case open in the meantime. The parties are

DIRECTED to submit a proposed course of action to the Court by NO LATER

THAN February 6, 2020. The deadline for Defendants to respond to the

Complaint by Answer or Motion is EXTENDED to February 11, 2020. 1

      IT IS SO ORDERED this 21st day of January, 2020.



                                         _____________________________
                                         Amy Totenberg
                                         United States District Judge



1The Court denied Defendant HHS’s Motion to Strike [Doc. 50] from the bench. (Transcript of
May 13, 2019 Hearing at 154:3, Doc. 72). The Clerk is DIRECTED to terminate the motion.

                                            2
